                                           Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TECHSHOP, INC.,                                  Case No. 18-cv-01044-HSG
                                   8                         Plaintiff,                     ORDER DENYING IN PART AND
                                                                                            GRANTING IN PART PLAINTIFF’S
                                   9                 v.                                     MOTION TO DISMISS
                                  10       DAN RASURE, et al.,                              Re: Dkt. No. 46
                                  11                         Defendants.

                                  12            Pending before the Court is a motion to dismiss two fraud claims alleged in a
Northern District of California
 United States District Court




                                  13   counterclaim. 1 See Dkt. No. 46. For the following reasons, the Court DENIES the motion to

                                  14   dismiss the fraud claim and GRANTS the motion to dismiss the wire fraud claim without leave to

                                  15   amend.2

                                  16       I.   BACKGROUND
                                  17            A.        Procedural History
                                  18            TechShop, Inc. initially filed a complaint on February 16, 2018 against Dan Rasure,

                                  19   TechShop 2.0 LLC, and TechShop 2.0 San Francisco LLC. Dkt. No. 1. Then, on August 13,

                                  20   Doris A. Kaelin in her capacity as Chapter 7 trustee for TechShop, Inc. filed an amended

                                  21   complaint against the same Defendants. See First Amended Complaint (“FAC”), Dkt. No. 45.

                                  22   Defendants answered on August 27. Dkt. No. 50.

                                  23            Dan Rasure, TheShop Dot Build, LLC (“Build LLC”), and TheShop Dot Build San Fran,

                                  24   LLC (“Build SF”) (collectively, “Rasure”) filed what they styled as a “Cross-Complaint” against

                                  25
                                       1
                                         Rasure styled his pleading as a “Cross-Complaint.” Keeping with the nomenclature of the
                                  26   Federal Rules of Civil Procedure, the Court construes this pleading as a counterclaim, because it
                                       asserts claims against an opposing party rather than against a co-party. See Fed. R. Civ. P. 13.
                                  27   2
                                         The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                  28
                                           Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 2 of 7




                                   1   TechShop, Inc. and Doris A. Kaelin in her capacity as Chapter 7 trustee for TechShop, Inc.

                                   2   (collectively, “TechShop”) on July 26, 2018.3 See Counterclaim (“Countercl.”), Dkt. No. 42.

                                   3   TechShop filed a motion to dismiss the counterclaim on August 16. See Motion to Dismiss

                                   4   (“Mot.”), Dkt. No. 46. Rasure opposed (“Opp.”) on August 30, Dkt. No. 51, and TechShop

                                   5   replied (“Reply”) on September 6, Dkt. No. 56.

                                   6          B.    Factual Allegations
                                   7          For the purposes of this motion, the Court must accept the following allegations by Rasure

                                   8   as true. See Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   9          Dan Rasure learned in November 2017 that TechShop, Inc. would be closing its locations

                                  10   and filing for Chapter 7 bankruptcy. Countercl. ¶ 43. Rasure contacted James Newton,

                                  11   TechShop’s Chairman, and Daniel Woods, its Chief Executive Officer, to discuss the possibility

                                  12   of reopening some locations. Id. ¶¶ 6–7, 43–44. Rasure created the entity Build LLC and signed a
Northern District of California
 United States District Court




                                  13   memorandum of understanding that TechShop would allow Rasure to reopen some TechShop

                                  14   locations under new management, and TechShop then publicized that an agreement in principle

                                  15   had been reached. Id. ¶¶ 45–47. TechShop “repeatedly promised to provide” necessary due

                                  16   diligence documents, but never did. Id. ¶¶ 49–50. TechShop, Woods, and Newton also “pressed”

                                  17   Rasure to pay certain vendors because the payments were “urgently overdue” or part of the “wind-

                                  18   down.” Id. ¶ 51. Rasure made payments “in excess of $34,000” to Google, TechShop’s health

                                  19   insurers, TechShop’s law firm, and a public relations consultant. Id. ¶¶ 51–54, 68.

                                  20          Rasure believed the transaction with TechShop would close on December 21, but

                                  21   TechShop unilaterally terminated it on December 12. Id. ¶¶ 47–48. After TechShop terminated

                                  22   the transaction, none of TechShop, Woods, or Newton offered to refund Rasure’s payments. Id. ¶

                                  23   56. Google also charged Rasure’s credit card nearly $6,000 without authorization in January

                                  24   2018. Id. ¶ 58.

                                  25          Rasure contends that TechShop knowingly made “false and misleading” representations to

                                  26   Rasure and that it made promises which it “did not intend to perform” for “the purpose of inducing

                                  27
                                       3
                                  28    Rasure also initially named James Newton and Daniel Woods as “cross-defendants,” but later
                                       voluntarily dismissed those two named individuals. See Dkt. Nos. 90, 91.
                                                                                      2
                                         Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 3 of 7




                                   1   Rasure to sign” the memorandum of understanding and make the payments. Id. ¶¶ 61–64. Based

                                   2   on these allegations, Rasure brought claims for common-law fraud and for wire fraud under 18

                                   3   U.S.C. Section 1343. See id. ¶¶ 42–83.

                                   4    II.   LEGAL STANDARD
                                   5          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                   6   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                   7   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                   8   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                   9   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  10   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  11   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  12   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible
Northern District of California
 United States District Court




                                  13   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  14   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  15          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  16   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  17   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  18   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  19   fact, or unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir.

                                  20   2008). And even where facts are accepted as true, “a plaintiff may plead [him]self out of court” if

                                  21   he “plead[s] facts which establish that he cannot prevail on his . . . claim.” Weisbuch v. Cnty. of

                                  22   Los Angeles, 119 F.3d 778, 783 n.1 (9th Cir. 1997) (quotation marks and citation omitted).

                                  23          If dismissal is appropriate under Rule 12(b)(6), a court “should grant leave to amend even

                                  24   if no request to amend the pleading was made, unless it determines that the pleading could not

                                  25   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

                                  26   2000) (quotation marks and citation omitted).

                                  27          Federal Rule of Civil Procedure 9(b) heightens these pleading requirements for all claims

                                  28   that “sound in fraud” or are “grounded in fraud.” Kearns v. Ford Motor Co., 567 F.3d 1120, 1125
                                                                                          3
                                          Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 4 of 7




                                   1   (9th Cir. 2009) (citation omitted); Fed. R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must

                                   2   state with particularity the circumstances constituting fraud or mistake.”). “[The Ninth Circuit]

                                   3   has interpreted Rule 9(b) to require that allegations of fraud are specific enough to give defendants

                                   4   notice of the particular misconduct which is alleged to constitute the fraud charged so that they can

                                   5   defend against the charge and not just deny that they have done anything wrong.” Neubronner v.

                                   6   Milken, 6 F.3d 666, 671 (9th Cir. 1993) (quotation marks and citation omitted).

                                   7               In short, a fraud claim must state “the who, what, when, where, and how” of the alleged

                                   8   conduct, Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997), and “set forth an explanation as to

                                   9   why [a] statement or omission complained of was false and misleading,” In re GlenFed, Inc. Secs.

                                  10   Litig., 42 F.3d 1541, 1548 (9th Cir. 1994) (en banc), superseded by statute on other grounds as

                                  11   stated in Ronconi v. Larkin, 252 F.3d 423, 429 & n.6 (9th Cir. 2001). “Malice, intent, knowledge

                                  12   and other conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).
Northern District of California
 United States District Court




                                  13               Where multiple defendants are accused of fraudulent conduct, the plaintiff must identify

                                  14   the role of each defendant in the alleged fraudulent scheme. See Swartz v. KPMG LLP, 476 F.3d

                                  15   756, 764–65 (9th Cir. 2007) (“Rule 9(b) does not allow a complaint to merely lump multiple

                                  16   defendants together but require[s] plaintiffs to differentiate their allegations when suing more than

                                  17   one defendant . . . and inform each defendant separately of the allegations surrounding his alleged

                                  18   participation in the fraud.”).

                                  19   III.        DISCUSSION
                                  20               Rasure’s counterclaim brought four causes of action: (1) cancellation of federal trademark

                                  21   registration number 4247529, Countercl. ¶¶ 22–31; (2) cancellation of federal trademark

                                  22   registration number 4294110, id. ¶¶ 32–41; (3) fraud, id. ¶¶ 42–72; and (4) wire fraud under 18

                                  23   U.S.C. Section 1343, id. ¶¶ 73–83. TechShop has confirmed that it moves to dismiss only the

                                  24   third and fourth causes of action, for fraud and wire fraud. See Reply at 5.

                                  25          A.      The Court Denies the Motion to Dismiss the Fraud Claim
                                  26               TechShop makes two arguments for why Rasure’s claims must be dismissed: (1) Rasure

                                  27   impermissibly lumped fraud defendants together, see Mot. at 3; and (2) the counterclaim failed to

                                  28
                                                                                            4
                                           Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 5 of 7




                                   1   meet the heightened pleading requirement for fraud, see id. at 3, 5.4 TechShop also contends that

                                   2   the portion of the claim alleging fraud based on the January 31, 2018 charge to Rasure’s credit

                                   3   card for TechShop’s Google Suite account should be dismissed because no allegations show that

                                   4   TechShop was involved with the unauthorized charge. Id. at 6.

                                   5          To prevail on a fraud claim under California law, the plaintiff must prove: “(1)

                                   6   misrepresentation; (2) knowledge of falsity; (3) intent to defraud, i.e., to induce reliance; (4)

                                   7   justifiable reliance; and (5) resulting damage.” Dent v. Nat’l Football League, 902 F.3d 1109,

                                   8   1125 (9th Cir. 2018) (internal quotation marks omitted) (citing Engalla v. Permanente Med. Grp.,

                                   9   Inc., 15 Cal. 4th 951 (1997)). And under the doctrine of promissory fraud, the plaintiff must plead

                                  10   and prove that the defendant made a promise to him that it had no intention of performing. See

                                  11   Lazar v. Superior Court, 12 Cal. 4th 631, 638 (1996).

                                  12          TechShop contends that the counterclaim fails to meet the heightened pleading
Northern District of California
 United States District Court




                                  13   requirements of Rule 9(b) because it “never provide[d] the basic who, what, when, where, and

                                  14   how of the alleged fraud.” Mot. at 3. Moreover, TechShop argues that Rasure failed to explain

                                  15   why the statements were false or misleading because the counterclaim “fails to allege facts from

                                  16   which the Court could infer that the unspecified promises/statements were false when made.”

                                  17   Mot. at 5–6.

                                  18          Under Rule 9(b), a fraud claim must state “the who, what, when, where, and how” of the

                                  19   alleged conduct, Cooper, 137 F.3d at 627, and “set forth an explanation as to why [a] statement or

                                  20   omission complained of was false and misleading,” In re GlenFed, Inc. Secs. Litig., 42 F.3d at

                                  21   1548 (en banc), superseded by statute on other grounds as stated in Ronconi, 252 F.3d at 429 &

                                  22   n.6. With regards to the “when,” “a complaint need not allege ‘a precise time frame,’ ‘describe in

                                  23   detail a single specific transaction’ or identify the ‘precise method’ used to carry out the fraud.”

                                  24   United States v. United Healthcare Ins. Co., 848 F.3d 1161, 1180 (9th Cir. 2016) (quoting Cooper,

                                  25   137 F.3d at 627). For a complaint to sufficiently demonstrate the “why,” “something more than

                                  26
                                  27   4
                                         Given that Rasure voluntarily dismissed Newton and Woods from the counterclaim, leaving only
                                       TechShop as a counter-defendant, there are no longer any counter-defendants to be lumped
                                  28
                                       together, so the Court does not consider this moot argument.
                                                                                        5
                                         Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 6 of 7




                                   1   nonperformance is required to prove the defendant’s intent not to perform his promise.” Tenzer v.

                                   2   Superscope, Inc., 39 Cal.3d 18, 30 (1985) (internal quotation marks omitted).

                                   3          Rasure alleges several statements made by TechShop over a one-month period and

                                   4   explains why he believes they were false or misleading. See Countercl. ¶¶ 49–60. TechShop is

                                   5   correct that some of these allegations are vague. See, e.g., id. ¶ 50 (alleging that TechShop

                                   6   “repeatedly led Rasure to believe that [TechShop] was negotiating in good faith”). But others are

                                   7   quite specific. For instance, Rasure alleges that TechShop “pressed” Rasure to continue to fund its

                                   8   public relations consultant from December 1 to 12 while concealing that the memorandum of

                                   9   understanding would be canceled. Id. ¶¶ 52–55. And he alleges that TechShop represented that

                                  10   immediate payments were necessary to complete the transaction, which Rasure made on

                                  11   November 29 and 30 and after December 1, with the understanding that he would be credited for

                                  12   the payments when the deal was finalized. Id. ¶ 51. These allegations are sufficiently specific to
Northern District of California
 United States District Court




                                  13   satisfy the Cooper requirements.

                                  14          In addition, Rasure has pled more than just nonperformance, thus satisfying the “why”

                                  15   requirement. See Tenzer, 39 Cal.3d at 30. For example, Rasure alleged that he was pressured into

                                  16   paying a public relations consultant, and that the deal was terminated the morning after he finally

                                  17   did, see id. ¶¶ 55–56. Taking the facts alleged as true, as the Court must at this stage, this

                                  18   allegation sufficiently supports an inference that TechShop did not intend to perform its promise.

                                  19          TechShop separately moved to dismiss the portion of the counterclaim alleging that the

                                  20   January 31, 2018 Google Suite charge to Rasure’s credit card was fraudulent. Mot. at 6. Though

                                  21   the allegation is threadbare, the Court finds that there are no grounds to dismiss this granular

                                  22   allegation because it appears to be just one specific allegation of harm resulting from the fraud

                                  23   alleged in the counterclaim.

                                  24          The Court finds that Rasure has met the heightened pleading requirements of Rule 9(b) and

                                  25   denies the motion to dismiss this cause of action.

                                  26          B.    The Court Grants the Motion to Dismiss the Wire Fraud Claim
                                  27          Rasure alleged a cause of action for wire fraud under 18 U.S.C. Section 1343. See Mot. at

                                  28   ¶¶ 73–83. This is, of course, a federal criminal statute—and does not create a private right of
                                                                                          6
                                         Case 4:18-cv-01044-HSG Document 110 Filed 03/20/19 Page 7 of 7




                                   1   action. See Gidding v. Zurich Am. Ins. Co., No. 15-CV-01176-HSG, 2015 WL 6871990, at *4

                                   2   (N.D. Cal. Nov. 9, 2015) (holding that plaintiff “is precluded from asserting any claims under 18

                                   3   U.S.C. § 371 because it is a criminal statute that does not create a private right of action”); see also

                                   4   Ross v. Orange Cty. Bar Ass’n, 369 F. App’x 868, 869 (9th Cir. 2010) (finding no private right of

                                   5   action for mail fraud under 18 U.S.C. § 1341, a statute analogous to 18 U.S.C. § 1343).

                                   6          Because there is no private cause of action under the federal criminal wire fraud statute, the

                                   7   pleading could not “be cured by the allegation of other facts.” Lopez, 203 F.3d at 1130.

                                   8   Accordingly, the Court dismisses Rasure’s wire fraud claim without leave to amend.

                                   9   IV.    CONCLUSION
                                  10          For the foregoing reasons, the Court DENIES TechShop’s motion to dismiss the fraud

                                  11   claim and GRANTS the motion to dismiss the wire fraud claim without leave to amend.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 3/20/2019

                                  14                                                     ______________________________________
                                                                                         _____
                                                                                            _ ____
                                                                                               ____
                                                                                               __ ____
                                                                                                   _ ___
                                                                                                       ______
                                                                                                            __________________
                                                                                                                          _______
                                                                                                                          __   ____
                                                                                         HAYWOOD S      S. GILLIAM
                                                                                                           GILLIAM, JRJR.
                                  15                                                     United States District Judge
                                  16
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
